DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the 112f interpretation. Therefore, the claims are no longer interpreted under 112f.
Applicant’s amendments overcome the previous 102/103 rejections. Therefore, the previous 102/103 rejections have been withdrawn. However, upon further search and consideration, the claims are rejected under 103 (see below for further details).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20140299522 A1; cited by Applicant), Norton (US 5880474 A), Shofner (US 5410401 A), and Sharpe (US 20120277902 A1).
Regarding claim 1, Ito teaches a microparticle measuring apparatus comprising: 
a plurality of light detectors (7) configured to detect, at different positions, optical information emitted from microparticles that flow through a flow channel (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3), wherein
a first light detector (7) of the plurality of light detectors includes a first plurality of channels, 
a second light detector (7) of the plurality of light detectors includes a second plurality of channels, 
the first light detector (7) including the first plurality of channels is at a first position on the flow channel (figure 1 and corresponding description in specification), and 
circuitry (figure 3) configured to control a detection timing of each light detector of the plurality of light detectors (paragraph 88-89; controlling the time that is calculated as the detection time), based on a trigger signal detected at a first reference channel (ch1) of the first plurality of channels of the first light detector, and an optical signal detected at a second reference channel (ch2) of the second plurality of channels of the second light detector (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).

    PNG
    media_image1.png
    748
    841
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    822
    media_image2.png
    Greyscale

For the reasons given above, the examiner considers Ito as anticipating the claim. Alternatively, if one were to consider Ito as not teaching controlling a detection timing of each light detection section, Norton is directed to a similar invention and teaches controlling a detection timing of each light detection section (column 1, lines 60 – column 2, line 5). Additionally, Norton teaches this provides the benefit of analyzing the detector signals during a time when there is a high probability that the detector signal is indicative of characteristics of the particle of interest (column 1, lines 60 – column 2, line 5). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detection timing control section of Ito configured to control a detection timing of each light detection section in order to analyze the detector signals during a time when there is a high probability that the detector signal is indicative of characteristics of the particle of interest.

    PNG
    media_image3.png
    826
    598
    media_image3.png
    Greyscale

Regarding, “the second light detector including the second plurality of channels is at a second position on the flow channel different from the first position,” the above combination differs from the claimed invention by EITHER a rearrangement of parts OR a duplication of parts. Both of which are obvious variants. For example, with respect to arrangement of parts, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the detectors to be horizontal in the page (in the direction of the flow) as opposed to vertical in the page (as illustrated by Norton in figure 1, and as explicitly taught by Shofner in column 3, lines 34-45) in order to adapt the system to the dimensions of the measurement environment (note that in this combination the detectors 73a and 73c would correspond to the first light detector, while detectors 73b and 73d would correspond to the second detector; also note that 73a detects excitation light from light source 3, while 73b detectors speed light from light source 4, and therefore detect light that is emanated at different points in the flow stream). Alternatively, with respect to a duplication of parts, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the entire detection system (e.g. 7) and place the second one at a different location in the flow stream (e.g. see Sharpe, figure 5 which teaches a second detector at a different location in the flow stream) in order to measure the particles at a different location, including a subset of the previously mentioned particles to confirm that they were sorted correctly (note that in this combination the first light detector includes 72a-72d of 7, while the second light detector is the duplicated light detector at a further location in the flow stream). Finally, it is emphasized that these are two distinct rejections (one based on a rearrangement of parts and the other completely different rejection based on a duplication of parts).
Regarding claim 2, Ito teaches the circuitry is further configured to control the detection timing of each light detector of the plurality of light detectors (paragraphs 88-89; calculation occurs while measurements are taking place).  
Regarding claim 3, Ito teaches the circuitry is further configured to control a detection process period of the second light detector (paragraphs 88-89 and 96).  
Regarding claim 4, Ito teaches the circuitry is further configured to control the detection process period of the second light detector (paragraphs 88-89 and 96).    
Regarding claim 5, Ito teaches the trigger signal detected at the first reference channel is optically equal to the optical signal detected at the second reference channel (figure 2; equal because they’re both forward scatter data from same particles).  
Regarding claim 6, Ito teaches a voltage signal into which the trigger signal detected at the first reference channel is converted is identical in height (H), area (A), and width (W) with a voltage signal into which the optical signal detected at the second reference channel is converted (figure 2; equal because they’re both forward scatter data from same particles).    
Regarding claim 13, Ito teaches the first reference channel and the second reference channel detect scattered light from the microparticles (paragraph 88).  
Regarding claim 14, Ito teaches the scattered light comprises one or more kinds of scattered light selected from frontward scattered light, sideward scattered light, and rearward scattered light (paragraph 88).  
Regarding claim 17, Ito teaches the first light detection section detects the optical information emitted from the microparticles, at a position upstream of the second light detection section (the one upstream is considered to be the first, since they’re both triggers and they both collect optical information emitted by particles, and therefore each achieves the claimed functions of both the first and the second).
Regarding claim 18, Ito teaches the first light detection section detects the optical information emitted from the microparticles, at a position downstream of the second light detection section (the one downstream is considered to be the first, since they’re both triggers and they both collect optical information emitted by particles, and therefore each achieves the claimed functions of both the first and the second).  
Regarding claim 19, Ito teaches a microparticle measuring method comprising: 
a light detection step of detecting, at a plurality of positions, optical information emitted from microparticles flowing through a flow channel (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3); and 
a detection timing control step of controlling, on a basis of a trigger signal detected at a first reference channel (ch1) provided in a first light detection section and an optical signal detected at a second reference channel (ch2) provided in a second light detection section that detects optical information emitted from the microparticles, at a position different from a position of the first light detection section, a detection timing of each light detection section (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).
a first light detector (7) of the plurality of light detectors includes a first plurality of channels, 
a second light detector (7) of the plurality of light detectors includes a second plurality of channels, 
the first light detector (7) including the first plurality of channels is at a first position on the flow channel (figure 1 and corresponding description in specification), and 
circuitry (figure 3) configured to control a detection timing of each light detector of the plurality of light detectors (paragraph 88-89; controlling the time that is calculated as the detection time), based on a trigger signal detected at a first reference channel (ch1) of the first plurality of channels of the first light detector, and an optical signal detected at a second reference channel (ch2) of the second plurality of channels of the second light detector (“position different” in paragraph 68; different lenses in paragraphs 80-81; figures 1 and 3).
Regarding, “the second light detector including the second plurality of channels is at a second position on the flow channel different from the first position,” the above combination differs from the claimed invention by EITHER a rearrangement of parts OR a duplication of parts. Both of which are obvious variants. For example, with respect to arrangement of parts, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the detectors to be horizontal in the page (in the direction of the flow) as opposed to vertical in the page (as illustrated by Norton in figure 1, and as explicitly taught by Shofner in column 3, lines 34-45) in order to adapt the system to the dimensions of the measurement environment (note that in this combination the detectors 73a and 73c would correspond to the first light detector, while detectors 73b and 73d would correspond to the second detector; also note that 73a detects excitation light from light source 3, while 73b detectors speed light from light source 4, and therefore detect light that is emanated at different points in the flow stream). Alternatively, with respect to a duplication of parts, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the entire detection system (e.g. 7) and place the second one at a different location in the flow stream (e.g. see Sharpe, figure 5 which teaches a second detector at a different location in the flow stream) in order to measure the particles at a different location, including a subset of the previously mentioned particles to confirm that they were sorted correctly (note that in this combination the first light detector includes 72a-72d of 7, while the second light detector is the duplicated light detector at a further location in the flow stream). Finally, it is emphasized that these are two distinct rejections (one based on a rearrangement of parts and the other completely different rejection based on a duplication of parts).
Also see the citations with respect to the apparatus claims for additional context.
Claims 7-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Norton, Shofner, and Sharpe, as applied to claim 1 above, and further in view of Saiyed (US 20140374630 A1; cited by Applicant).
Regarding claims 7-9, Ito doesn’t explicitly teach a flow-rate controller configured to control a flow rate of the microparticles on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (claim 7); the flow-rate controller is further configured to control the flow rate of the microparticles such that the microparticles pass between the first light detection section and the second light detection section for a fixed time (claim 8); the flow-rate controller is further configured to control the flow rate of the microparticles by controlling a liquid sheath feeding pressure (claim 9).  
Saiyed teaches a flow-rate control section configured to control a flow rate of the microparticles on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (claim 7); the flow-rate control section controls the flow rate of the microparticles such that the microparticles pass between the first light detection section and the second light detection section for a fixed time (claim 8); the flow-rate control section controls the flow rate of the microparticles by controlling a liquid sheath feeding pressure (claim 9) (figures 1 and 7, including the arrows in figures 1 and 7; paragraphs 27-28 and 51).

    PNG
    media_image4.png
    668
    730
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    605
    717
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by having a flow-rate control section (as described above) in order to use all available information to ensure that the flow rate of the particles is at the desired and optimal setting for the optical measurements to ensure high quality, accurate, and precise data.
  Regarding claims 15-16, Ito doesn’t explicitly teach a single third light detection section or a plurality of third light detection sections configured to detect optical information emitted from the microparticles, at a position or positions different from the positions of the first light detection section and second light detection section (claim 15); the detection timing control section controls a detection timing of each light detection section, on a basis of the trigger signal detected at the first reference channel, the optical signal detected at the second reference channel, and an optical signal detected at a third reference channel provided in the or each third light detection section (claim 16).  
Saiyed teaches a single third light detection section or a plurality of third light detection sections configured to detect optical information emitted from the microparticles, at a position or positions different from the positions of the first light detection section and second light detection section (claim 15); the detection timing control section controls a detection timing of each light detection section, on a basis of the trigger signal detected at the first reference channel, the optical signal detected at the second reference channel, and an optical signal detected at a third reference channel provided in the or each third light detection section (claim 16) (figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a third light detection section (as described above) in order to multiple measurements while minimizing interference between them by having them at distinct positions.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Norton, Shofner, and Sharpe, as applied to claim 1 above, and further in view of Masataka (WO 2010095391 A1).
Regarding claim 10, Ito teaches a sorting section (2) configured to sort the microparticles on a basis of the optical information detected by the plurality of light detection sections (figure 1; paragraphs 64 and 54).  
Ito doesn’t explicitly teach a plurality of counter electrodes.
Masataka is also directed to a microparticle analysis device (abstract) and teaches using a plurality of counter electrodes to sort particles (6, 21).

    PNG
    media_image6.png
    868
    466
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sorting section of the above combination comprise a plurality of counter electrodes in order to perform the sorting in an efficient manner. 
Regarding claim 11, Ito teaches a sorting timing control section configured to control a sorting timing of the sorting section, on a basis of the trigger signal detected at the first reference channel and the optical signal detected at the second reference channel (paragraphs 72-75).  
Regarding claim 12, Ito teaches the sorting timing control section controls the sorting timing of the sorting section in real time (paragraphs 72-75).    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/              Examiner, Art Unit 2877